Citation Nr: 0123277	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-12 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  The veteran died in April 1990, and the appellant is 
his widow.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a November 1999 decision of the RO's 
Committee on Waivers and Compromises, which denied the 
appellant's request for waiver of recovery of an overpayment 
of improved death pension benefits. 


REMAND

The overpayment in this case was created as a result of the 
fact that the appellant was paid improved death pension 
benefits on the basis that her countable income did not 
exceed the maximum annual limit when the income of the 
appellant was discovered to be greater than what the RO had 
been led to believe.  The overpayment was created by an 
August 1999 RO letter which retroactively terminated the 
appellant's pension benefits, effective June 1, 1996, 
following an income verification match (IVM).  The IVM had 
reportedly revealed that the appellant received in 1996, in 
addition to the Social Security income about which the RO 
already knew, earned income from wages in the amount of 
$9,050 and unearned income in the amount of $20,301.  The 
RO's Committee on Waivers and Compromises in November 1999 
denied the appellant's request for waiver of recovery of the 
overpayment in the amount of $5,345.  

Before a decision can be made on whether the appellant is 
entitled to a waiver of recovery of the overpayment, it must 
be determined whether or not the overpayment was properly 
calculated.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) 
(where the Court held that is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted).  

A review of the record shows that in her waiver request 
received by the RO in October 1999 the appellant stated that 
she was not certain as to the cause of the indebtedness.  In 
a January 2000 statement, she contended that she had stopped 
working in May 1996 and did not know at that time how much 
income she had earned until the end of the year (in that 
statement she made no references to unearned income received 
in 1996).  As the record stands presently, there is no 
confirmation when the appellant received the income in 1996 
that the RO reportedly discovered.  Furthermore, the record 
shows that following the termination of her pension the 
appellant reopened her claim for improved death pension 
benefits and was notified by the RO in a February 2000 letter 
that she was entitled to monthly pension payments of $169 
effective January 1, 1999.  However, as noted above, the 
appellant's pension benefits were terminated in August 1999, 
thus creating the overpayment presently at issue.  The period 
of the present overpayment is not clearly reflected in the 
record.  

In light of the foregoing, the Board finds that further 
development regarding the creation of the debt is necessary 
as the determination of the proper creation of the 
overpayment is relevant to the appellant's request for waiver 
of recovery of that debt.  In that regard, the RO should 
conduct an audit which would reveal precisely the period of 
the overpayment, what benefit amounts were due and paid to 
the appellant, the amounts of income considered in 
determining pension entitlement, and the medical expenses 
used to reduce countable income.  Also, as noted above, the 
earned and unearned income of the appellant which created the 
present overpayment was derived by the RO through an IVM.  If 
the IVM folder is still available, the RO should forward it 
to the Board along with the claims folder.

In denying the appellant's waiver request in a November 1999 
decision, the RO's Committee on Waivers and Compromises 
stated that the elements of fraud, misrepresentation, and bad 
faith had been considered.  The Committee also stated that 
the appellant was at fault for the creation of the 
overpayment and that her financial status report reflects she 
had income remaining after monthly expenses have been met 
(these factors are considered when determining whether it 
would be against equity and good conscience to recover an 
indebtedness).  The appellant was notified of this decision 
and the reasons therefor in a November 1999 letter from the 
RO.  An April 2000 statement of the case (SOC) provided the 
law and regulations as to both the equity and good conscience 
standard and the elements which, if found, would preclude the 
granting of a waiver (which the RO identified as fraud, 
misrepresentation, fault, and lack of good faith).  In the 
SOC, the RO stated, in summary fashion, that the Committee 
found that the appellant had misrepresented her income status 
and that misrepresentation was a bar to waiver of recovery of 
her debt.  The SOC, however, did not furnish a summary of the 
evidence considered by the Committee on Waivers nor did it 
accurately reflect the reasons and bases for the Committee's 
denial of the waiver request (the Committee's denial appears 
to have been made both on grounds that would preclude a 
waiver -- fraud, misrepresentation, and lack of good faith -- 
and on equity on good conscience grounds).  

According to 38 C.F.R. § 19.29, a SOC must be complete enough 
to allow the appellant to present written and/or oral 
arguments before the Board.  It must contain a summary of the 
evidence, a summary of the applicable laws and regulations 
with appropriate citations and a discussion of how such laws 
and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  In the present case, the SOC is 
inadequate as the RO did not provide a summary of the 
evidence considered in the case.  Also, the SOC did not 
provide the appellant with clear reasons for denying her 
waiver request, i.e., either under the equity and good 
conscience standard or under misrepresentation which 
automatically precludes the granting of waiver.  The RO must 
furnish the appellant with a supplemental statement of the 
case which corrects these procedural defects.

The Board also notes that it is unclear whether or not the 
appellant has withdrawn her request for a hearing.  In her 
April 2000 substantive appeal (VA Form 9), she had requested 
a hearing at the RO before a Member of the Board, and in June 
2000 she agreed to waive her right to an in-person hearing 
and appear at a videoconference hearing at the RO before a 
Member of the Board in Washington, D.C.  In a March 2001 
statement, the appellant requested that her appeal be 
forwarded to the Board in Washington, D.C.  Subsequently, in 
a March 2001 letter the RO informed her that a 
videoconference was scheduled for May 2001.  The RO requested 
that if she accepted such hearing she should so indicate by 
signing and returning an attached form and that if the RO had 
not heard from her by April 26, 2001 her hearing would be 
canceled and she would be kept on a hearing schedule for a 
future visit by a Member of the Board.  On April 12, 2001, 
the RO attempted to contact the appellant and left a message 
with the appellant's sister that the appellant's file would 
be forwarded to the Board.  It was also noted in a report of 
such contact that the appellant did not want a 
videoconference hearing.  The file was thereafter forwarded 
to the Board for review.  Although the appellant's March 2001 
request to have her records forwarded to the Board may be 
construed as a withdrawal of her hearing request, there is no 
definitive record that she has indeed withdrawn her hearing 
request, and any withdrawal must be made by the appellant 
herself or her representative with her consent, not by her 
sister.  38 C.F.R. § 20.704(e).  The RO should clarify 
whether the appellant still desires a hearing or has 
withdrawn her former request.  

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should clarify whether or not 
the appellant desires a hearing at the RO 
before a Member of the Board.  

2.  The RO should prepare an audit of the 
appellant's pension account, setting 
forth the period of the overpayment at 
issue and the amounts due and paid to the 
appellant, the amounts of income 
considered in determining pension 
entitlement, and the medical expenses 
used to reduce countable income.  Once 
compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the appellant. 

3.  Following completion of the 
foregoing, the RO should readjudicate the 
appellant's claim for waiver.  If the 
decision remains adverse to the 
appellant, the RO should provide her and 
her representative with a supplemental 
statement of the case (SSOC) which 
contains a recitation of the evidence and 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned, to include 38 
U.S.C.A. § 5302 (West 1991) and 38 C.F.R. 
§ 1.965 (2000), and a discussion of how 
each of the elements in these laws and 
regulations affected the RO's 
determination.  The RO must specify for 
the record whether the finding of 
misrepresentation on the part of the 
appellant (as noted in the SOC) remains 
in effect or whether that finding has 
been changed.  The appellant and her 
representative should be given the 
opportunity to respond to the SSOC.

4.  If the decision remains adverse to 
the appellant, the RO should forward to 
the Board the Income Verification Match 
(IVM) folder, if it is still available, 
along with the claims folder.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

